Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Beck et al. (US 7,943,091 B2).

With respect to independent Claim 1, Beck et al. discloses/disclose: A device to detect the chemical exposure of a package (100 in Fig. 3), comprising: a metal foil layer (15 in Fig. 2) detachably connected to the package (Fig. 3); and a sorbent material layer (20 in Fig. 2) bound to the metal foil layer (Fig. 2), the sorbent material layer comprising at least one sorbent material to extract and hold at least one chemical present in the environment surrounding the device (column 3, lines 8-13), wherein the sorbent material is configured to be removed and analyzed to determine the at least one chemical extracted and held by the sorbent material, the determined at least one chemical being indicative of the chemical exposure of the package (column 4, lines 49-52).

	Regarding Claim 2, Beck et al. disclose(s) the device of independent Claim 1. Beck et al. further disclose(s): further comprising a permeable layer (22 in Fig. 4) positioned in contact with the sorbent material layer opposite the metal foil layer (Fig. 4), the sorbent material layer being configured to permit the at least one chemical to pass through the permeable layer to the at least one sorbent material (column 5, lines 62-67).

	Regarding Claim 3, Beck et al. disclose(s) the device of Claim 2. Beck et al. further disclose(s): further comprising a cover (60 in Fig. 2) positioned in contact with the permeable layer (Fig. 2), the cover comprising a non-permeable material configured to prevent the at least one chemical from passing through the cover (Fig. 2).

	Regarding Claim 5, Beck et al. disclose(s) the device of independent Claim 1. Beck et al. further disclose(s): wherein the metal foil layer is connected to the package with an adhesive (40 in Fig. 2).

	Regarding Claim 6, Beck et al. disclose(s) the device of Claim 5. Beck et al. further disclose(s): further comprising a cover in contact with the adhesive (50 in Fig. 2), wherein the cover is configured to be removed from the adhesive prior to the metal foil layer being connected to the package (Fig. 3).

	Regarding Claim 8, Beck et al. disclose(s) device of independent Claim 1. Beck et al. further disclose(s): wherein the at least one sorbent material is configured to change color in response to the extraction of the at least one chemical (column 3, lines 11-13). 
With respect to independent Claim 9, Beck et al. discloses/disclose: a system to detect a chemical exposure of a package (Fig. 3), comprising: a device placed near a package (100 in Fig. 2), the device comprising: a metal foil layer (15 in Fig. 2); and a sorbent material layer bound to the metal foil layer (20 in Fig. 2), the sorbent material layer comprising at least one sorbent material to extract and hold at least one chemical present in an environment surrounding the device (column 3, lines 8-13), wherein the at least one chemical extracted and held by the sorbent material being indicative of the chemical exposure of the package(column 3, lines 8-13); and a camera positioned to capture images of the device, wherein the chemical exposure of the package is determined from the captured images (column 5, lines 31-35). 
	
	Regarding Claim 10, Beck et al. disclose(s) the system of independent Claim 9. Beck et al. further disclose(s): wherein the at least one sorbent material is configured to change color in response to the extraction of the at least one chemical and the chemical exposure of the package is determined by identifying a change of color in the captured images (column 4, lines 49-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. in view of Esch et al. (US 4,205,043).

	Regarding Claim 4, Beck et al. disclose(s) the device of Claim 3.
	Beck et al. fails to disclose: wherein the cover has a first portion that is removable from the permeable layer and a second portion that remains in contact with the permeable layer when the first portion is removed, wherein an area of the sorbent material layer corresponding to the second portion is a control region for the device.
	However, Esch et al. teach(es) a device including: wherein the cover has a first portion (22) that is removable from the permeable layer (Fig. 1) and a second portion (10) that remains in contact with the permeable layer when the first portion is removed (Fig. 1), wherein an area of the sorbent material layer corresponding to the second portion is a control region for the device (Fig. 1). Removing a portion of a cover allows for specific viewing areas of a sorbent material.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Beck et al., with the teachings of Esch et al., for the purpose of facilitating increased visibility of the sorbent material of the device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. in view of Grate et al. (US 6,991,887 B1).

	Regarding Claim 7, Beck et al. disclose(s) the device of independent Claim 1.

	Beck et al. fails to disclose: wherein the at least one sorbent material comprises polydimethylsiloxane.
	However, Grate et al. teach(es): a device including wherein the at least one sorbent material comprises polydimethylsiloxane (column 9, lines 34-47). Utilizing an alternate sorbent material is well known to increase visibility of the device.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Beck et al., with the teachings of Grate et al., for the purpose of facilitating increased visibility of the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,243,195 B2 (White et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application is a broader claim than Claim 1 of U.S. Patent No. 11,243,195 B2 by deleting during shipment of a product and determining hazardous chemicals.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of U.S. Patent No. 11,243,195 B2 (White et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of the current application is a broader claim than Claim 12 of U.S. Patent No. 11,243,195 B2 by deleting during shipment of a product by a vehicle and camera positioned on the vehicle during the shipment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to a device to detect the chemical exposure of a package: Robinson, Jr. (US 6,524,846 B1); Harden et al. (US 7,468,672 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
01 December 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855